Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-20-00029-CV

                        TEXAS MUTUAL INSURANCE COMPANY,
                                    Appellant

                                                v.

 VERACITY AVIATION LLC; Robinson Helicopter Company; Gillespie Air Services, Inc.
  and Gillespie Air Services, Inc. d/b/a Fredericksburg FBO; Eric A. Spitzer LLC; Gary D.
Monroe and J. Travis Monroe, as the representative of the Estate of Chester S. Monroe; and John
              Doe, Temporary Administrator of the Estate of Chester E. Monroe,
                                           Appellees

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 14-472
                         Honorable Kirsten Cohoon, Judge Presiding

        BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, appellant’s motion to dismiss this
appeal is GRANTED, and the appeal is DISMISSED. See TEX. R. APP. P. 42.1(a). However, costs
of appeal are taxed against appellant. See id. 42.1(d) (requiring court to assess costs against the
appellant absent agreement of the parties).

       SIGNED March 25, 2020.


                                                 _________________________________
                                                 Irene Rios, Justice